Action for damages to plaintiffs’ property allegedly due to defendant contractor’s negligence in the manner in which it conducted its operations in the construction of a pumping station auxiliary to a sewer system in Queens county. Judgment for the plaintiffs unanimously affirmed, with costs. The proof established defendant’s negligence, particularly that adduced from the defendant’s engineer in respect of the manner in which the sheeting and piling were driven. That portion of the work, according to that proof, could have been done with the use of less power with little or no vibration, even though more slowly. No steps were taken to correct the manner of doing the work even after notice of the damage being done, despite the proximity of the plaintiffs’ building to the place where the defendant was working; therefore, a finding of negligence was justified. (Booth v. R., W. & O. T. R. R. Co., 140 N. Y. 267; Colmet Realty Corp. v. Atwell-Gustin-Morris, Inc., 253 App. Div. 842; Kennedy v. Roach-Thompson Corp., 245 id. 751.) Present — Lazansky, P. J., Carswell, Adel, Taylor and Close, JJ.